Citation Nr: 1503852	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. This case was previously remanded by the Board in September 2012 for additional development.

The Veteran testified at a RO hearing in December 2007 and a Board hearing in June 2011.  Transcripts of those hearings have been associated with the claims file.   

In a March 2013 decision, the Board determined that service connection was not warranted for the Veteran's right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asking the Court to vacate and remand for adjudication the March 2013 Board decision.  

In its August 2014 memorandum decision, the Court vacated the Board's March 2013 decision and remanded the case for readjudication.   


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation that the Veteran died in December 2014.








CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in December 2014, during the pendency of the appeal, as confirmed through the appropriate inquiries with the Social Security Administration.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


